Citation Nr: 1003870	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-03 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected left knee disability, status post total left knee 
arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In the August 2004 rating decision, service 
connection was granted effective August 22, 2003 for three 
disabilities of the left knee: residuals of an anterior 
cruciate ligament (ACL) repair of the left knee, post-
traumatic arthritis of the left knee, and knee scars.  A 20 
percent disability rating was assigned for the residuals of 
the ACL repair; a separate 
10 percent disability rating was assigned for post-traumatic 
arthritis; and a zero percent disability rating was assigned 
for the knee scars.  The Veteran timely expressed 
disagreement with all three assigned disability ratings.  The 
RO issued a Statement of the Case (SOC) on February 9, 2006.  
On February 14, 2006, the RO received a statement from the 
Veteran, which the RO later accepted as a timely Substantive 
Appeal.

In August 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the VA office in San 
Antonio, Texas.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In October 2008, the Board remanded the three left knee 
disability issues to the VA Appeals Management Center (AMC) 
for further development.

Meanwhile, the Veteran underwent a total left knee 
arthroplasty on June 25, 2008. In a September 2008 RO rating 
decision, the service-connected ACL residuals and arthritis 
of the left knee were reclassified as one left knee 
disability, status post total left knee arthroplasty.  A 100 
percent disability rating pursuant to 38 C.F.R. § 4.30 was 
assigned from June 25, 2008, to July 31, 2008.  A 100 percent 
disability rating under Diagnostic Code 5055 was assigned 
from August 1, 2008 to July 31, 2009.  
A 30 percent disability was assigned effective August 1, 
2009.  Thus, the three issues which were before the Board 
were reduced to two, the orthopedic disability and the scars.

In a July 2009 decision, the Board denied an increased rating 
for left knee scars.  
That issue is no longer in appellate status.  See 38 C.F.R. 
§ 20.1100 (2009).  
The Board again remanded the issue of status post total left 
knee arthroplasty for further development.  The claims folder 
has been returned to the Board for adjudication of the one 
remaining issue. 


FINDINGS OF FACT

1.  The Veteran's service-connected left knee was the subject 
of reconstructive surgery on June 25, 2008.  The objective 
clinical findings show that the Veteran's left knee 
disability is currently manifested by limitation of flexion 
to 85 degrees, limitation of extension to five degrees, and 
no instability.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected left 
knee disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
service-connected left knee disability, status post 
arthroplasty, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).

2.  The criteria for referral for the service-connected left 
knee disability to appropriate authority for consideration on 
an extraschedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-
connected left knee orthopedic disability, status post total 
left knee arthroplasty.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In the July 2009 remand, the Board instructed the Veterans 
Benefits Administration (VBA) to attempt to obtain the 
Veteran's medical records from the San Antonio Orthopedic 
Group from 2006 to the present, to readjudicate the Veteran's 
claim, and provide him and his representative with a 
supplemental statement of the case (SSOC) if the decision 
remained unfavorable to him.

In September 2009, the VBA sent the Veteran a letter 
requesting information regarding his medical records from the 
San Antonio Orthopedic Group from 2006 to the present and 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information.  The Veteran did not respond.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  So it is in this case.  

The Veteran's claim was readjudicated in an October 2009 
SSOC, which was provided to the Veteran and his 
representative.  

Thus, there is compliance with the Board's remand 
instructions, to the extent possible.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [noting that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance]; see also 
Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although 
under Stegall VA is required to comply with remand orders, 
substantial compliance, not absolute compliance, is 
required]..

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for his claim in letters from the RO dated in 
September 2003, July 2007, and November 2008. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "[r]elevant records 
from any Federal Agency.  This may include records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See e.g. July 2007 letter.  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claim, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159(b).  See the July 2007 letter at page 2.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, elements (1), (2), and (3) are not at issue; 
the Veteran was advised as to elements (4) and (5) in March 
2006, July 2007, and November 2008 letters.

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, 
relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
[Fast Letter 08-16; June 2, 2008], the Board finds that the 
Vazquez-Flores decision does not apply to the present case. 

This matter concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely notice of 
disagreement with respect to the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 28 (2008) [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

In any case, the Veteran received notice in compliance with 
the Vazquez- Flores decision, to include notice of the 
various provisions pertaining to service-connected left knee 
in a November 2008 letter from the RO.

The Board additionally observes that the Court's decision in 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009).  

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the Veteran 
was provided with VCAA notice through the September 2003, 
March 2006, July 2007, and November 2008 VCAA letters, and 
his claim was readjudicated in the October 2009 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claim on the merits.  See Overton 
v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records, and VA and private outpatient 
medical records.  

As discussed above, VA requested in a September 2009 letter 
that the Veteran authorize the release of records from the 
San Antonio Orthopedic Group.  However, the Veteran has not 
authorized the release of records from that medical provider. 
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this case, the 
Veteran has not provided the records he has referred to, and 
he has not authorized VA to obtain those records. To the 
extent that such records are pertinent to his claim and are 
still not in the record, their absence is entirely the 
responsibility of the Veteran.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA 
examinations, most recently in January 2009.  The reports of 
this examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate examination, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examinations are adequate for purposes 
of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and his representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
presented testimony at a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999). Since this is an 
appeal as to the initial disability rating assigned, the 
Board will apply Fenderson.

Staged ratings have in fact been assigned by the RO.  A 20 
percent disability rating for residuals of an ACL  repair of 
the left knee was assigned under Diagnostic Code 5257and a 10 
percent disability rating was assigned for post-traumatic 
arthritis of the left knee under Diagnostic Codes 5010-5260.  
Both ratings were effective from August 22, 2003 to June 24, 
2008, the day before the knee replacement surgery.  After the 
left knee replacement surgery, a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.30 was assigned 
from June 25, 2008, to July 31, 2008.   
A 100 percent schedular rating was assigned under Diagnostic 
Code 5055 from August 1, 2008 July 31, 2009, and a 30 percent 
disability rating was assigned effective August 1, 2009.

Assignment of diagnostic code

The Veteran is currently assigned a 30 percent disability 
rating for status post total left knee arthroplasty under 
Diagnostic Code 5055.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5055 applies specifically to a knee 
replacement (prosthesis), and rates based on the severity of 
the residuals of the arthroplasty.  There is no other 
diagnostic code which rates a knee arthroplasty.  Neither the 
Veteran nor his representative has suggested another 
diagnostic code, and the Board cannot identify a diagnostic 
code that would be more appropriate to the Veteran's 
diagnosed disability and his claimed symptoms as of June 25, 
2008.

Prior to June 25, 2008, the date of the left knee 
replacement, the Veteran was assigned a 20 percent disability 
rating for residuals of ACL repair of the left knee under 
Diagnostic Code 5257 and a separate 10 percent disability 
rating for post-traumatic arthritis of the left knee under 
Diagnostic Codes 5010-5260.  The Board finds that the 
Veteran's left knee disability was properly rated under those 
diagnostic codes prior to the June 25, 2008 left knee 
replacement.  Prior to the operation, the Veteran's left knee 
disability was characterized by instability as well as by 
arthritis with associated limitation of motion.  See 38 
C.F.R. § 4.25 (2009); VAOPGCPREC 23-97; see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities 
arising from a single disease entity are to be rated 
separately].

Specific rating criteria

(i.)  Diagnostic Code 5055

Under Diagnostic Code 5055, the minimum rating is 30 percent.  
A 60 percent rating is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent rating is available for 
one year following implementation of the prosthesis.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2009).

If there are intermediate degrees of residual weakness, pain 
or limitation of motion, Diagnostic Code 5055 instructs to 
rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2009).

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace.  Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 30 
percent rating; with moderate disability, 20 percent; and 
with slight disability, 10 percent. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2009).

(ii.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included for recurrent subluxation or lateral 
instability:

30 percent -- severe 
20 percent - moderate 
10 percent -- slight

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).  The Board 
observes that "moderate" is generally defined as "tending 
toward the mean or average amount or dimension".  "Severe" 
is generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.
(iii.) Arthritis

Trauma-induced arthritis, substantiated by x-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  A 10 percent disability rating is warranted for 
noncompensable limitation of motion and X-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

Limitation of extension has been discussed above.  Limitation 
of flexion of a leg to 60 degrees is rated as noncompensable 
(zero percent disabling).  Flexion limited to 45 degrees 
warrants a 10 percent evaluation, and flexion limited to 30 
degrees warrants a 20 percent rating.  The highest available 
rating, 30 percent, is warranted when flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  
See 38 C.F.R. § 4.71, Plate II (2009).

Analysis

Schedular rating

The Veteran's service-connected knee disability is currently 
rated 30 percent disabling.  The next higher rating under 
Diagnostic Code 5055 is 60 percent.
However, the Board must first determine if there are 
intermediate degrees of residual weakness, pain or limitation 
of motion which allow the disability to be rated under 
Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The report of the January 2009 VA examination shows 
no evidence of ankylosis.  The range of motion of the left 
knee was from five to 85 degrees.  There is no other medical 
evidence which suggests that ankylosis exists, and the 
Veteran does not appear to contend that his left knee is 
ankylosed.

With respect to limitation of extension of the Veteran's left 
knee, as just noted, the January 2009 VA examination report 
indicates that extension was to five degrees.  This finding 
is consistent with a noncompensable rating under Diagnostic 
Code 5261, and falls far short of what is required for the 
assignment a 40 percent or 50 percent rating under Diagnostic 
Code 5261.

With respect to Diagnostic Code 5262, the January 2009 VA 
examination report reflects the Veteran's prosthetic left 
knee is stable and in a good position.  There is clearly no 
support for a finding that the knee should be rated 40 
percent based on nonunion of the tibia and fibula with loose 
motion under Diagnostic Code 5262.

Accordingly, rating by analogy to Diagnostic Codes 5256, 
5261, or 5262 is not warranted.  

The Board will therefore move on to a discussion of a higher 
rating under Diagnostic Code 5055.  To warrant a 60 percent 
disability rating under Diagnostic Code 5055, the evidence 
must demonstrate chronic residuals consisting of severe 
painful motion or weakness in the left knee.  The criteria in 
this Diagnostic Code are disjunctive, not conjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned]; compare Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  Therefore, evidence of either severe 
painful motion or weakness will suffice for an increased 
disability rating.

The Veteran reported instability and use of a cane at the 
August 2008 hearing.  However, he did not report any 
instability of the left knee at the January 2009 VA 
examination.  See August 2008 Board hearing transcript, page 
5.  On VA examination in January 2009, he indicated that did 
not use a brace but used a cane every few months for his left 
knee.  

The objective record reveals no clinical evidence of any 
instability of the prosthetic joint or of any appreciable 
weakness of the knee during the January 2009 VA examination.  
The January 2009 VA examiner specifically noted that while 
there was some residual stiffness in the knee and the Veteran 
complained of tightness, there was no significant pain or 
weakness.  There is no medical evidence of record which 
refutes the examiner's conclusion.  Although the Board has 
taken the Veteran's contentions regarding instability into 
consideration, the Board finds the objective evidence to be 
more credible and more probative.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In short, there is no 
objective indication of weakness of the right knee as to 
warrant an increased disability rating under Diagnostic Code 
5055.

At the August 2008 hearing, the Veteran testified that he 
could not flex his left knee due to pain.  See the Board 
hearing transcript, page 5.  However, the January 2009 VA 
examination shows that the Veteran's range of motion was five 
to 85 degrees in the left knee.  There was no indication of 
significant pain in the knee.  Additionally, the examiner 
noted that there was no specific calf pain, though there was 
some tightness.  There is no other medical evidence which is 
suggestive of severe painful motion.  Under such 
circumstances, "severe painful motion" necessary for a 60 
percent rating under Diagnostic Code 5055 is not currently 
demonstrated.

The Board further notes in passing that a 100 percent rating 
is not available to the Veteran, as it is only warranted for 
one year following implementation of the prosthesis.  A 100 
percent rating was in fact so assigned.

In short, the objective medical evidence of record indicates 
that the Veteran is not entitled to an increased disability 
rating under Diagnostic Code 5055.

DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As an initial matter, painful motion and weakness are 
specifically contemplated in the schedular criteria under 
Diagnostic Code 5055.  Thus, assigning additional disability 
for such symptomatology would constitute prohibited 
pyramiding.  
See 38 C.F.R. § 4.14 (2009).

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Assuming that the DeLuca factors apply, the Board finds that 
the evidence in this case does not indicate that they 
constitute additional disability warranting the assignment of 
a higher rating.  The January 2009 VA examiner noted that 
there was no significant pain, weakness, lack of endurance, 
or lack of coordination or fatigability.  In short, the 
medical evidence of record does not document any weakened 
movement, pain, excess fatigability, incoordination or lack 
of endurance that is not contemplated in the currently 
assigned 30 percent rating.  The Board therefore concludes 
that the currently assigned 30 percent rating for the 
service-connected left total knee arthroplasty contemplates 
any functional impairment, pain, and weakness experienced by 
the Veteran as a result of this disability.

Fenderson consideration

As has been discussed at length above, the Veteran has been 
assigned staged ratings, with different ratings assigned 
before and after the knee replacement surgery in June 2008.

Before the left knee replacement surgery, a 20 percent 
disability rating for residuals of ACL repair of the left 
knee and a separate 10 percent disability rating was assigned 
for post-traumatic arthritis of the left knee from August 22, 
2003, the date of service connection to June 24, 2008, the 
day before the knee replacement surgery.  

The Board finds that at no time from August 22, 2003 to June 
24, 2008, has there been either an appreciable worsening or 
diminution of symptoms for the Veteran's service-connected 
residuals of ACL repair.  The Veteran himself has not so 
contended.  The Veteran has not submitted any medical 
treatment records which might show that higher ratings were 
warranted for instability and/or arthritis of the left knee 
during any period of time from August 22, 2003 to June 24, 
2008.  At the February 2004 VA examination, the examiner 
characterized the left knee disability as having "moderate" 
instability.  The Board places great weight on the examiner's 
finding that the instability was only "moderate" as opposed 
to "severe."  There is no competent medical evidence to the 
contrary.  Additionally, the April 2007 VA examination report 
noted that all the ligaments were intact with varus/valgus 
force at neutral and at 30 degrees.  Based on this evidence, 
the Board finds no objective basis on which to award a rating 
in excess of 20 percent under Diagnostic Code 5257 for the 
left knee at any time.

Similarly, at the February 2004 VA examination, flexion was 
to 110 degrees; and at the April 2007 VA examination, flexion 
was 100 degrees.  The Veteran did not have flexion limited to 
45 degrees, the level at which a compensable evaluation is 
warranted under Diagnostic Code 5260.  Nor was there evidence 
of limitation of extension warranting a compensable rating.  
Indeed, extension was normal [zero degrees] at the February 
2004 examination.  Accordingly, the medical evidence of 
record does not include results indicating loss of range of 
motion which would require a compensable evaluation for range 
of motion. Therefore, the Veteran's arthritis in the left 
knee is rated based on x-ray findings of arthritis only.  A 
rating in excess of 10 percent under Diagnostic Code 5003 for 
the left knee was not warranted at any time.

Post left knee replacement surgery, a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.30 was assigned 
from June 25, 2008, to July 31, 2008.  
A 100 percent schedular rating was assigned from August 1, 
2008, to July 31, 2009, and a 30 percent disability rating 
was assigned effective from August 1, 2009, forward.

The Board finds that at no time since August 1, 2009, has 
there been either an appreciable worsening or diminution of 
symptoms for the Veteran's service-connected status post left 
knee arthroplasty.  The Veteran has not submitted any medical 
treatment records which might suggest that any significant 
change has taken place during any period of time since August 
1, 2009.  Based on the record, the Board finds that a 30 
percent disability was properly assigned for the entire 
period from August 1, 2009.

In short, the Board sees no reason to assign disability 
ratings in any way other than what has been done by the RO.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.
  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected left knee disability is inadequate.  A comparison 
of the level of severity and symptomatology of the Veteran's 
left knee disability with the established criteria found in 
the rating schedule for knee disabilities shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disability are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms." The record does not show 
that the Veteran has required frequent hospitalizations for 
his left knee disability.  It does not appear that the 
Veteran has been recently hospitalized for his left knee 
disability except when he underwent the left knee 
arthroplasty.  However, as has been discussed above, he was 
compensated at the 100 percent rate under 38 C.F.R. § 44.30 
and then under Diagnostic Code 5055 for over a year 
thereafter.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the record which suggests that the 
Veteran's left knee disability markedly impacted his ability 
to perform his job as a communications consultant.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a rating in excess of the currently assigned 30 percent 
for the Veteran's service-connected left knee disability, 
status post arthroplasty, have not been met.  The appeal is 
therefore denied.


ORDER

An increased disability rating for the service-connected left 
knee disability, status post total left knee arthroplasty is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


